DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 29, 31, 34-37 and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4753268, Palau in view of US 4186946, Snow.
	In regards to claim 1, in Figure 1 below and paragraphs detailing said figure, Palau discloses a male bayonet connector (11), comprising: a first shaft including a first distal end portion having forming: a distal end of the first shaft, a first substantially cylindrical sealing surface configured to form a first substantially fluid-tight seal with a female connector (Note, the female connector is not considered part of the claimed invention, so any convenient female connector having any convenient configuration will meet this functional limitation), and a tapered wall extending from the distal end of the first shaft to a distal end of the first sealing surface, a first proximal end portion opposite the first distal end portion, the first proximal end portion configured to form a second substantially fluid-tight seal with an orifice formed by a section of flexible tubing (Note, the flexible tubing is not considered part of the claimed invention, so any convenient flexible tubing having any convenient configuration will meet this functional limitation), a first lumen extending substantially along a first longitudinal axis of the first shaft from the first distal end portion to the first proximal end portion, and a first channel formed on a substantially cylindrical outer surface of the first shaft between the first sealing surface and the first proximal end portion, the first channel: at least partially extending circumferentially around the first longitudinal axis, and a first substantially cylindrical central region extending from the first distal wall to the first proximal wall, the first distal wall having a first axial length, the first distal wall extending proximally from a proximal end of the first sealing surface to the first central region, and the first proximal wall having a second axial length, the first proximal wall extending proximally from a proximal end of the first central region to the substantially cylindrical outer surface of the first shaft, wherein the first sealing surface is configured to form the first substantially fluid-tight seal at a location on the first shaft distal to the first distal wall. Palau does not disclose the channel being defined by a first substantially convex proximal and distal walls. Snow teaches a channel 9 having a frusto-triangular cross-sectional shape; any combination of cross-sectional shapes such as, for example, rectilinear, circular, oval, parabolic, triangular, hyperbolic, curvilinear, and the like, that suitably provide the rotatable interlocked relationship between body members 1 and 2 comprising the coupling member 10 of the invention is considered within the scope hereof” (col. 8, lines 21-29). As Snow relates to coupling members, it would have been obvious to one having ordinary skill in the art at the time of filing to provide a channel with a frusto-triangular, rectilinear, circular, oval, parabolic, triangular, hyperbolic, curvilinear cross section to suitably provide the rotatable interlocked relationship between body members, as taught by Snow.

[AltContent: arrow][AltContent: textbox (Barb)][AltContent: rect][AltContent: connector][AltContent: arrow][AltContent: textbox (Tapered wall)][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: textbox (Channel)][AltContent: textbox (First sealing surface)][AltContent: rect]
    PNG
    media_image1.png
    823
    1668
    media_image1.png
    Greyscale

[AltContent: textbox (Second sealing surface)]



In regards to claim 4, Palau in view of Snow further disclose the first distal wall comprises a first radius forming the first axial length, the first proximal wall comprises a second radius forming the second axial length, and the first radius is substantially equal to the first radius.
In regards to claim 7, Palau in view of Snow further disclose the second axial length is substantially equal to the first axial length.
In regards to claim 29, Palau in view of Snow further disclose male bayonet connector, comprising: a first shaft including a first distal end portion having forming: a distal end of the first shaft, a first sealing surface configured to form a substantially fluid-tight seal with a female connector, and an angled wall extending from the distal end of the first shaft to a distal end of the first sealing surface, a first proximal end portion opposite the first distal end portion, a first lumen extending substantially along a first longitudinal axis of the first shaft from the first distal end portion to the first proximal end portion, and a first channel formed on a substantially cylindrical outer surface of the first shaft between the first sealing surface and the first proximal end portion, the first channel: at least partially extending circumferentially around the first longitudinal axis, and being defined by a first substantially concave distal wall, a first substantially convex proximal wall opposite the first distal wall, and a first substantially cylindrical central region extending from the first distal wall to the first proximal wall, the first distal wall having a first axial length, the first distal wall extending, from a proximal end of the first sealing surface to the first central region, proximally and radially inwardly, and the first proximal wall having a second axial length, the first proximal wall extending proximally from a proximal end of the first central region to the substantially cylindrical outer surface of the first shaft, wherein the first sealing surface is configured to form the substantially fluid-tight seal at a location on the first shaft distal to the first distal wall.
In regards to claim 31, Palau in view of Snow further disclose the second axial length is substantially equal to the first axial length.
In regards to claim 34, Palau in view of Snow further disclose a male bayonet connector, comprising: a first shaft including a first distal end portion having forming: a distal end of the first shaft, and a first sealing surface having a distal end disposed adiacent to the distal end of the first shaft, the first sealing surface being configured to form a substantially fluid-tight seal with a female connector, a first proximal end portion opposite the first distal end portion, a first lumen extending substantially along a first longitudinal axis of the first shaft from the first distal end portion to the first proximal end portion, and a first channel formed on a substantially cylindrical outer surface of the first shaft between the first sealing surface and the first proximal end portion, the first channel: at least partially extending circumferentially around the first longitudinal axis, and having a substantially V-shaped profile defined by a first distal wall, a first proximal wall opposite the first distal wall, and a central region, the central region comprising an apex at which the first distal wall intersects the first proximal wall, the first distal wall having a first axial length, the first distal wall extending, from a proximal end of the first sealing surface to the apex, proximally and radially inwardly, and the first proximal wall having a second axial length, the first proximal wall extending proximally from the apex to the substantially cylindrical outer surface of the first shaft, wherein the first sealing surface is configured to form the substantially fluid-tight seal at a location on the first shaft distal to the first distal wall.
In regards to claim 35, Palau in view of Snow further disclose the first distal wall extends distally from the apex at a first acute angle, and the first proximal wall extends proximally from the apex at a second acute angle.
	In regards to claim 36, Palau in view of Snow further disclose the first acute angle is equal to the second acute angle.
In regards to claim 37, Palau in view of Snow further disclose the first acute angle has a first value, and the second acute angle has a second value different from the first value.
	In regards to claim 40, Palau in view of Snow further disclose the location is between the proximal end of the first sealing surface and the tapered wall of the first distal end portion, and the tapered wall tapers away from the longitudinal axis from the distal end of the first shaft to the distal end of the first sealing surface.
In regards to claim 41, Palau in view of Snow further disclose the substantially cylindrical outer surface of the first shaft extends from a proximal and radially outwardmost end of the first proximal wall to a barb disposed at the first proximal end portion, wherein the barb is configured to form the second substantially fluid-tight seal.
	In regards to claim 42, Palau in view of Snow further disclose the barb comprises: a distal end, adjacent to the substantially cylindrical outer surface, having an outer diameter greater than an outer diameter of the substantially cylindrical outer surface, a proximal end forming a proximal end of the first shaft, and an axial length that tapers toward the longitudinal axis from the distal end of the barb toward the proximal end of the barb.
In regards to claim 43, Palau in view of Snow further disclose the outer diameter of the substantially cylindrical outer surface is substantially equal to an outer diameter of the substantially cylindrical sealing surface, and the proximal end of the barb forms at least part of the first lumen.
In regards to claim 44, Palau in view of Snow further disclose the substantially cylindrical outer surface having, from the proximal end of the proximal wall to the barb, a first substantially constant outer diameter.
In regards to claim 45, Palau in view of Snow further disclose the first sealing surface having, from the distal end of the first sealing surface to the proximal end of the first sealing surface, a second substantially constant outer diameter that is substantially equal to the first substantially constant outer diameter.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose a first distal wall extending, from a proximal end of the first, substantially cylindrical, sealing surface to the first central region, proximally and radially inwardly. The Examiner disagrees. The prior art illustrates a first distal wall extending, from a proximal end of the first, substantially cylindrical, sealing surface to the first central region, proximally and radially inwardly as much as Applicant illustrates said claimed features.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679